OFFlCE   OF   THE    ATTORNEY      GENERAL     OF     TEXAS

                              AUSTIN



                                                   Xay 25, 1939

Honorable T. P. Walker, Auditor
Departmentof Education
Austin, Texas
Dear Sir:




          we are in rroel
wherein you nqgest our
iag question:
            Wherein an eleot




                                       airied     rot023    or
                                     ammoa eohool dis-
                                    peadeat @ho01 dla-
                          ror the conreridrtlonor suOh
                         ohool purpoeee, the County

                County Judge shell give notiee of
    the date of suoh electionsby publioatlonsor
    the order In eonm newspaper published ia the
    county for twenty (20) days prior to the date
    on which such elections are ordered, or by
    posting a notioe of euoh eleetione in saoh or
Honorable T. E. ealker, My 25, 1939, page 2

     the districts, or by both such publication
     and posted notices . . .
          "C~LUQ~~school districtsmay in like man-
     ner be consolidatedwith contiguouslndepen-
     dent school districts,and thedistrict so
     created shall be known by the nane of the in-
     dependentschool district Included therein,
     and the mnageffientof the new district shall
     be under the existing board of trusteesof
     the independentsohool district,and all the
     rights and privilegesgranted to independent
     distrlatsby,the lam oi,th$s State #hall he
     given to the aonsolldato~:i0&pen6ont~6ls-
     triat areated un&ew3&e.~j)Mrr?Ltiexm
                                        or t&l@
     law; . . . . prodded furpi&! that whim it Su
     proposed to consolldate~i$&~oue comtT~'l%e
     districtsthe                                         :.'   .~.I
                                                                 “$;
     preeoribedin                                                      i




           We have no et&ate requiring that aajr..pcirt~.
 period or time ahall-interveaabetween +ay 6uoh:eleFc
 Article ,2806provldea.~ior the iesuanee ot cle
.upon.the present+tlonof petlti+qneJ -signal .by
 majority or the 1egal.l.rqualS%e&we+ersiot 0
 terested dlatriots. wben.auoh ~titiens'as greperfir::~m-
 seated, such eleatlonsmay be !%U.ed~uH+otttreiexe&iei'te
 the lath   or time that has pasaad31ino~a prev+a s-ax?
 eleotl63i.                                      .~. ,
                                  .Yourt3very truly




                                                  Assistant




                     TEXAS

APPROVED
OPINION.COLZIT!lXE
N Rm
Ch%lrlWUI